Pee Curiam.
The court properly sustained the demurrer to the plaintiff’s prayers for relief. Practice Book § 108; Holley v. McDonald, 154 Conn. 228, 233, 224 A.2d 727; State ex rel. Scala v. Airport Commission, 154 Conn. 168, 176, 224 A.2d 236; Boyko v. Weiss, 147 Conn. 183, 186, 158 A.2d 253; Glens Falls Ins. Co. v. Somers, 146 Conn. 708, 713, 156 A.2d 146. It is not necessary to consider the court’s action granting the defendants’ motion to expunge an amendment to the complaint since a first notice of dismissal, dated February 15, 1967, was rescinded, and the plaintiff concedes that he took no appeal from the notice of dismissal dated March 7, 1967.
There is no error.